Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 1 of 16 PageID #: 1


     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     -----------------------------------------------------------------------x
     WILLIAM HENNESSY, by and through his Guardian,
     JOSEPHINE HENNESSY                                                          Case No. _____________
                                                 Plaintiff,
                         -against-
                                                                                 COMPLAINT


    ARLO & SANTIAGO INC. d/b/a PUREPECHA and
    BROOKLYN ZOOMERANG LLC,

                                                 Defendants.
     ------------------------------------------------------------------------x


          Plaintiff William Hennessy, by and through his Guardian, Josephine Hennessy

  (hereafter referred to as "plaintiff”), by counsel, Gabriel A. Levy. P.C., as and for the

  Complaint in this action against defendants ARLO & SANTIAGO INC. d/b/a PUREPECHA

  and BROOKLYN ZOOMERANG LLC (together referred to as "defendants"), hereby alleges

  as follows:

                                     NATURE OF THE CLAIMS

          1.           This lawsuit opposes pervasive, ongoing and inexcusable disability

  discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive and

  equitable relief, as well as monetary damages and attorney’s fees, costs and expenses to redress

  defendants’ unlawful disability discrimination against plaintiff, in violation of Title III of the

  Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and its implementing

  regulations, the New York State Executive Law (the "Executive Law''), § 296, New York State

  Civil Rights Law, § 40, and the Administrative Code of the City New York (the ''Administrative

  Code''), § 8-107. As explained more fully below, defendants own, lease, lease to, operate and control a

  place of public accommodation that violates the above-mentioned laws. Defendants are vicariously

  liable for the acts and omissions of their employees and agents for the conduct alleged herein.

                                                      1
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 2 of 16 PageID #: 2



         2.       These defendants made a financial decision to ignore the explicit legal

  requirements for making their place of public accommodation accessible to persons with

  disabilities – all in the hopes that they would never be caught. In so doing, defendants made a

  calculated, but unlawful, decision that disabled customers are not worthy. The day has come

  for defendants to accept responsibility. This action seeks to right that wrong by making

  defendants’ place of public accommodation fully accessible so that plaintiff can finally enjoy

  the full and equal opportunity that defendants provide to non-disabled customers.

                                JURISDICTION AND VENUE

         3.          This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 12188

  and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions regarding the

  deprivation of plaintiff's rights under the ADA. The Court has supplemental jurisdiction over

  plaintiff's related claims arising under the New York State and City laws pursuant to 28 U.S.C.

  § 1367(a).

         4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

  defendants’ acts of discrimination alleged herein occurred in this district and defendants’ place

  of public accommodation that is the subject of this action is located in this district.

                                            PARTIES

         5.       At all times relevant to this action, plaintiff has been and remains a resident of

  Kings County of the State of New York.

         6.       At all times relevant to this action, plaintiff has been and remains bound to

  ambulate in a wheelchair, having been born with cerebral palsy with spastic quadriplegia. As

  a result, Plaintiff suffers from medical conditions that inhibit walking and restrict body motion

  range and movement.

         7.       At all relevant times, the defendants operate and/or lease property located at or

                                                2
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 3 of 16 PageID #: 3



  about 213 Smith Street, Brooklyn, New York 11201 (hereinafter referred to as the “Premises”).

          8.         Each defendant is licensed to and/ or does business in New York State.

          9.         At all relevant times, the defendants operate a place of public accommodation

  at the Premises.


                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

          10.        Each of the defendants is a public accommodation as they own, lease, lease to,

  control or operate a place of public accommodation, the Premises, within the meaning of the

  ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

  Administrative Code (§ 8- 102(9)).

          11.        The Premises is a place of public accommodation within the meaning of the

  ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

  Administrative Code (§ 8-102(9)) as it is a facility operated by a private entity and its

  operations affect commerce.

          12.        Numerous architectural barriers exist at defendants’ place of public

  accommodation (the “Premises”) that prevent and/or restrict access to plaintiff, a person with

  a disability.

          13.        Upon information and belief, the Premises was designed and constructed for

  first possession after January 26, 1993.

          14.        Upon information and belief, at some time after January 1992, defendants

  made alterations to the Premises, including areas adjacent and/or attached to the Premises.

          15.        Upon information and belief, at some time after January 1992, defendants

  made alterations to the Premises.

          16.        Within the past three years of filing this action, plaintiff attempted to and

  desired to access the Premises.
                                                 3
     Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 4 of 16 PageID #: 4



              17.      Plaintiff intends on returning to the Premises in the future.

              18.      The services, features, elements and spaces of defendants’ place of public

       accommodation are not readily accessible to, or usable by plaintiff as required by the

       Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix A, and

       adopted by the United States Department of Justice in 1991 as the Standards for Accessible

       Design (“1991 Standards”) or the revised final regulations implementing Title III of the ADA

       adopted by the United States Department of Justice in 2010 as the 2010 Standards for

       Accessible Design (“2010 Standards”).

              19.      Because of defendants’ failure to comply with the above-mentioned laws,

       including but not limited to the 1991 Standards or the 2010 Standards and the Administrative

       Code, plaintiff was and has been unable to enjoy safe, equal and complete access to defendants’

       place of public accommodation.

              20.      Defendants' place of public accommodation has not been designed,

       constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

       Administrative Code, the Building Code of the City of New York (“BCCNY”), or the 2014

       New York City Construction Code (“2014 NYC”).

              21.      Barriers to access that plaintiff encountered and/or which deter plaintiff from

       patronizing the defendants’ place of public accommodation as well as barriers that exist

       include, but are not limited to, the following:

I.     INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED
       AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.
       EXISTING STEPS AT ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
       RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
          a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
             Accessible routes shall be provided where required by 206.2. At least one accessible route
             shall be provided within the site from accessible parking spaces and accessible passenger
             loading zones; public streets and sidewalks; and public transportation stops to the accessible
             building or facility entrance they serve. Entrances shall be provided in accordance with

                                                     4
   Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 5 of 16 PageID #: 5



            206.4. Entrance doors, doorways, and gates shall comply with 404 and shall be on an
            accessible route complying with 402. In addition to entrances required by 206.4.2 through
            206.4.9, at least 60 percent of all public entrances shall comply with 404. Means of egress
            shall comply with section 1003.2.13 of the International Building Code (2000 edition and
            2001 Supplement) or section 1007 of the International Building Code (2003 edition)
            (incorporated by reference, “Referenced Standards” in Chapter 1). Changes in level shall
            comply with 303. Changes in level greater than ½ inch high shall be ramped, and shall
            comply with 405 or 406.
 II. INACCESSIBLE DINING COUNTER AT INTERIOR. NON-COMPLIANT HEIGHT OF DINING
     COUNTER EXCEEDS MAXIMUM HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE
     AND TOE CLEARANCE NOT PROVIDED AT DINING COUNTER. PORTION OF DINING
     COUNTER REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
         a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
            of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
            Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
            complying with 305 positioned for a forward approach shall be provided. Knee and toe
            clearance complying with 306 shall be provided. Where toe clearance is required at an
            element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
            minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
            Where knee clearance is required under an element as part of a clear floor space, the knee
            clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
            minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
            inches (760 mm) wide minimum.
III. INACCESSIBLE DINING TABLES AT INTERIOR. REQUIRED MINIMUM KNEE AND TOE
     CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM PERCENTAGE OF
     EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
         a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
            of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
            Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
            complying with 305 positioned for a forward approach shall be provided. Knee and toe
            clearance complying with 306 shall be provided. Where toe clearance is required at an
            element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
            minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
            Where knee clearance is required under an element as part of a clear floor space, the knee
            clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
            minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
            inches (760 mm) wide minimum.
IV. REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING TABLES
     LOCATED AR EXTERIOR FINING AREA. A MINIMUM PERCENTAGE OF EXISTING
     DINING TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
         a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
            of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
            Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
            complying with 305 positioned for a forward approach shall be provided. Knee and toe
            clearance complying with 306 shall be provided. Where toe clearance is required at an
            element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
            minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
            Where knee clearance is required under an element as part of a clear floor space, the knee
                                                   5
        Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 6 of 16 PageID #: 6



                 clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
                 minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
                 inches (760 mm) wide minimum.
  V.     INACCESSIBLE DINING TABLES AT EXTERIOR. REQUIRED MINIMUM CLEAR FLOOR
         SPACE NOT PROVIDED AT DINING TABLES.
              a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent of
                 the seating spaces and standing spaces at the dining surfaces shall comply with 902. A clear
                 floor space complying with 305 positioned for a forward approach shall be provided. Knee
                 and toe clearance complying with 306 shall be provided. The clear floor or ground shall be 30
                 inches (760 mm) minimum by 48 inches (1220 mm) minimum.
 VI.     INACCESSIBLE BAR. NON-COMPLIANT HEIGHT OF BAR EXCEEDS MAXIMUM HEIGHT
         ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
         BAR. PORTION OF BAR REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
              a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
                 of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
                 Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Dining surfaces
                 include, but are not limited to, bars, tables, lunch counters, and booths. A clear floor space
                 complying with 305 positioned for a forward approach shall be provided. Knee and toe
                 clearance complying with 306 shall be provided. The tops of dining surfaces and work
                 surfaces shall be 28 inches (710 mm) minimum and 34 inches (865 mm) maximum above the
                 finish floor or ground. Where toe clearance is required at an element as part of a clear floor
                 space, the toe clearance shall extend 17 inches (430 mm) minimum under the element. Toe
                 clearance shall be 30 inches (760 mm) wide minimum. Where knee clearance is required
                 under an element as part of a clear floor space, the knee clearance shall be 11 inches deep
                 minimum at 9 inches above the ground, and 8 inches deep minimum at 27 inches (685 mm)
                 above the finish floor or ground. Knee clearance shall be 30 inches (760 mm) wide
                 minimum.
VII.       INACCESSIBLE MIRROR IN THE RESTROOM. NON COMPLIANT MOUNTED HEIGHT OF
           MIRROR IN THE RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
              a. Mirrors located above lavatories or countertops shall be installed with the bottom edge of the
                 reflecting surface 40 inches (1015 mm) maximum above the finish floor or ground. Mirrors
                 not located above lavatories or countertops shall be installed with the bottom edge of the
                 reflecting surface 35 inches (890 mm) maximum above the finish floor or ground.
VIII.      INACCESSIBLE HAND DRYER IN RESTROOM. NON COMPLIANT MOUNTED HEIGHT OF
           HAND DRYER IN RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
              a. If soap and towel dispensers are provided, they must be located within the reach ranges
                 specified in 308. Where a forward reach is unobstructed, the high forward reach shall be 48
                 inches maximum and the low forward reach shall be 15 inches minimum above the finish
                 floor or ground. Where a high forward reach is over an obstruction, the clear floor space
                 shall extend beneath the element for a distance not less than the required reach depth over the
                 obstruction. The high forward reach shall be 48 inches maximum where the reach depth is 20
                 inches maximum. Where the reach depth exceeds 20 inches, the high forward reach shall be
                 44 inches maximum and the reach depth shall be 25 inches maximum. Where a clear floor or
                 ground space allows a parallel approach to an element and the side reach is unobstructed, the
                 high side reach shall be 48 inches maximum and the low side reach shall be 15 inches
                 minimum above the finish floor or ground. Where a clear floor or ground space allows a
                 parallel approach to an element and the high side reach is over an obstruction, the height of
                 the obstruction shall be 34 inches maximum and the depth of the obstruction shall be 24
                                                         6
      Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 7 of 16 PageID #: 7



              inches maximum. The high side reach shall be 48 inches maximum for a reach depth of 10
              inches maximum. Where the reach depth exceeds 10 inches, the high side reach shall be 46
              inches maximum for a reach depth of 24 inches maximum.
IX.     NON-COMPLIANT DOOR LOCK AT RESTROOM DOOR REQUIRES TWISTING OF THE
        WRIST.
           a. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with
              309.4. Operable parts shall be operable with one hand and shall not require tight grasping,
              pinching, or twisting of the wrist. The force required to activate operable parts shall be 5
              pounds maximum.
X.      INACCESSIBLE RESTROOMS. INACCESSIBLE TRAVEL PATH LEADING TO
        RESTROOMS. AN ACCESSIBLE ROUTH LEADING TO RESTROOM NOT PROVIDED.
        REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT TRAVEL PATH LEADING TO
        RESTROOMS.
           a. Accessible routes shall comply with 402. Accessible routes shall consist of one or mote of
              the following components: walking surfaces with a running slope not steeper than 1:20,
              doorways, ramps, curb ramps, excluding the flared sides, elevators, and platform lifts. All
              components of an accessible route shall comply with the applicable requirements of Chapter
              4. Walking surfaces that are a part of an accessible route shall comply with 403. Except as
              provided in 403.5.2 and 403.5.3, the clear width of walking surfaces shall be 36 inches (915
              mm) minimum.

               22.      The above listing is not to be considered all-inclusive of the barriers, which

        exist at the Premises.

               23.      Upon information and belief, a full inspection of the defendants’ place of public

        accommodation will reveal the existence of other barriers to access.

               24.      As required by the ADA (remedial civil rights legislation) to properly remedy

        defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff requires a full

        inspection of the defendants’ public accommodation in order to catalogue and cure all of the

        areas of non-compliance with the ADA. Notice is therefore given that plaintiff intends on

        amending the Complaint to include any violations discovered during an inspection that are not

        contained in this Complaint.

               25.      Defendants have denied plaintiff the opportunity to participate in or benefit

        from services or accommodations because of a disability.

               26.      Defendants have not satisfied their statutory obligation to ensure that their

        policies, practices, procedures for persons with disabilities are compliant with the laws. Nor
                                                     7
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 8 of 16 PageID #: 8



  have defendants made or provided reasonable accommodations or modifications to persons

  with disabilities.

          27.      Plaintiff has a realistic, credible and continuing threat of discrimination from

  the defendants’ non-compliance with the laws prohibiting disability discrimination. The

  barriers to access within defendants' place of public accommodation continue to exist and deter

  plaintiff.

          28.      Plaintiff frequently travels to the area where defendants’ place of public

  accommodation is located.

          29.      Plaintiff intends to patronize the defendants’ place of public accommodation

  several times a year after it becomes fully accessible.

                            FIRST CAUSE OF ACTION
           (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

          30.      Plaintiff realleges and incorporates by reference all allegations set forth in this

  Complaint as if fully set forth herein.

          31.      Plaintiff is substantially limited in the life activity of both walking and body

  motion range and thus has a disability within the meaning of the ADA. As a direct and

  proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and also has

  restricted range of motion.

          32.      The ADA imposes joint and several liability on both the property owner and

  lessee of a public accommodation. 28 C.F.R. 36.201(b).

          33.      Under the ADA, both the property owner and lessee are liable to the plaintiff

  and neither can escape liability by transferring their obligations to the other by contract (i.e.

  lease agreement). 28 C.F.R. 36.201(b).

          34.      Defendants have and continue to subject plaintiff to disparate treatment by


                                                 8
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 9 of 16 PageID #: 9



  denying plaintiff full and equal opportunity to use their place of public accommodation all

  because plaintiff is disabled. Defendants’ policies and practices have disparately impacted

  plaintiff as well.

          35.      By failing to comply with the law, defendants have articulated to disabled

  persons such as the plaintiff that they are not welcome, objectionable and not desired as patrons

  of their public accommodation.

          36.      Defendants have discriminated against the plaintiff by designing and/or

  constructing a building, facility and place of public accommodation that is not readily

  accessible to and usable by the disabled plaintiff and not fully compliant with the 1991

  Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

          §12183(a)(1).

          37.      Defendants’ place of public accommodation is not fully accessible and fails to

  provide an integrated and equal setting for the disabled, all in violation of 42 U.S.C.

  §12182(b)(1)(A) and 28 C.F.R. § 36.203.

          38.      Upon making alterations to their public accommodation, defendants failed to

  make their place of public accommodation accessible to plaintiff to the maximum extent

  feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

          39.      Upon making these alterations to the primary function areas, defendants failed

  to make the paths of travel to the primary function areas accessible to plaintiff, in violation of

  28 C.F.R. § 36.403.

          40.      28 C.F.R. § 36.406(5) requires defendants to make the facilities and elements

  of their noncomplying public accommodation accessible in accordance with the 2010

  Standards.

          41.      Defendants failed to make all readily achievable accommodations and

                                                9
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 10 of 16 PageID #: 10



   modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be

   readily achievable to make defendants’ place of public accommodation fully accessible.

          42.      By failing to remove the barriers to access where it is readily achievable to do

   so, defendants have discriminated against plaintiff on the basis of disability in violation of §

   302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a), (b)(2)(A)(iv), and 28 C.F.R.

   § 36.304.

          43.      In the alternative, defendants have violated the ADA by failing to provide

   plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. § 36.305.

          44.      Defendants’ failure to remove the barriers to access constitutes a pattern and

   practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

          C.F.R § 36.101 et. seq.

          45.      Defendants have and continue to discriminate against plaintiff in violation of

   the ADA by maintaining and/or creating an inaccessible public accommodation.



                         SECOND CAUSE OF ACTION
            (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)


          46.      Plaintiff realleges and incorporates by reference all allegations set forth in this

   Complaint as if fully set forth herein.

          47.      Plaintiff suffers from various medical conditions that separately and together

   prevent the exercise of normal bodily functions in plaintiff; in particular, the life activities of

   both walking and body motion range. Plaintiff therefore suffers from a disability within the

   meaning of the Executive Law § 296(21).

          48.      Defendants have and continue to subject plaintiff to disparate treatment by

   denying plaintiff equal opportunity to use their place of public accommodation all because

                                                  10
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 11 of 16 PageID #: 11



   plaintiff is disabled.

           49.       Defendants discriminated against plaintiff in violation of New York State

   Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

   accommodation. Each of the defendants have aided and abetted others in committing disability

   discrimination.

           50.       Defendants have failed to make all readily achievable accommodations and

   modifications to remove barriers to access in violation of Executive Law §

   296(2)(c)(iii).

           51.       In the alternative, defendants have failed to provide plaintiff with reasonable

   alternatives to barrier removal as required in violation of Executive Law § 296(2)(c)(iv).

           52.       It would be readily achievable to make defendants’ place of public

   accommodation fully accessible.

           53.       It would not impose an undue hardship or undue burden on defendants to make

   their place of public accommodation fully accessible.

           54.       As a direct and proximate result of defendants' unlawful discrimination in

   violation of New York State Executive Law, plaintiff has suffered, and continues to suffer

   emotional distress, including but not limited to humiliation, embarrassment, stress, and

   anxiety.

           55.       Plaintiff has suffered and will continue to suffer damages in an amount to be

   determined at trial.



                               THIRD CAUSE OF ACTION
         (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                       NEW YORK)
          56.  Plaintiff realleges and incorporates by reference all allegations set forth in this


                                                  11
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 12 of 16 PageID #: 12



   Complaint as if fully set forth herein.

          57.      Plaintiff suffers from various medical conditions that separately and

          together, impair plaintiff’s bodily systems - in particular, the life activity of both

   walking and body motion range -and thus plaintiff has a disability within the meaning of the

   Administrative Code § 8-102(16).

          58.      The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”), also

   known as Local Law 85, clarified the scope of the Administrative Code in relation

          to the New York City’s Human Rights Law. The Restoration Act confirmed the

   legislative intent to abolish “parallelism” between the Administrative Code and the Federal

   and New York State anti-discrimination laws by stating as follows:

          The provisions of this title shall be construed liberally for the accomplishment of the

   uniquely broad and remedial purposes thereof, regardless of whether federal or New York

   State civil and human rights laws, including those laws with provisions comparably-worded

   to provisions of this title, have been so construed.

          Restoration Act § 7 amending Administrative Code §8-130 (emphasis added). The

   Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent possible.

          59.     Defendants have and continue to subject plaintiff to disparate treatment and

   disparate impact by directly and indirectly refusing, withholding, and denying the

   accommodations, advantages, facilities, and privileges of their place of public accommodation

   all because of disability in violation of the Administrative Code § 8- 107(4). Each of the

   defendants have aided and abetted others in committing disability discrimination.

          60.      Defendants have discriminated, and continue to discriminate, against plaintiff

   in violation of the Administrative Code § 8-107(4) by designing, creating and/or maintaining

   an inaccessible commercial facility/space.

                                                 12
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 13 of 16 PageID #: 13



          61.      Defendants have subjected, and continue to subject, plaintiff to disparate

   treatment by directly and indirectly refusing, withholding, and denying the accommodations,

   advantages, facilities, and privileges of their commercial facility/space all because of disability

   in violation of the Administrative Code § 8-107(4).

          62.      In violation of Administrative Code § 8-107(6), defendants have and continue

   to, aid and abet, incite, compel or coerce each other in each of the other

          defendants’ attempts to, and in their acts of directly and indirectly refusing,

   withholding, and denying the accommodations, advantages, facilities, and privileges of their

   commercial facility/space and the place of public accommodation therein, all because of

   disability, as well as other acts in violation of the Administrative Code.

          63.      Defendants discriminated against plaintiff in violation of the Administrative

   Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an inaccessible public

   accommodation.

          64.      As a direct and proximate result of defendants' unlawful discrimination in

   violation of the Administrative Code, plaintiff has suffered, and continues to suffer emotional

   distress, including but not limited to humiliation, stress, and embarrassment.

          65.     Upon information and belief, defendants’ long-standing refusal to make their

   place of public accommodation fully accessible was deliberate, calculated, egregious, and

   undertaken with reckless disregard to plaintiff’s rights under the Administrative Code.

          66.      By failing to comply with the law in effect for decades, defendants have

   articulated to disabled persons such as the plaintiff that they are not welcome, objectionable

   and not desired as patrons of their public accommodation.

          67.      Defendants engaged in discrimination with willful or wanton negligence,

   and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct so

                                                  13
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 14 of 16 PageID #: 14



   reckless as to amount to such disregard for which plaintiff is entitled to an award of punitive

   damages pursuant to Administrative Code § 8-502.

          68.       By refusing to make their place of public accommodation accessible,

   defendants have unlawfully profited from their discriminatory conduct by collecting revenue

   from a non-compliant space and pocketing the money that they should have

          lawfully expended to pay for a fully compliant and accessible space. Defendants’

   unlawful profits plus interest must be disgorged.

          69.       Plaintiff has suffered and will continue to suffer damages in an amount to be

   determined at trial.

                            FOURTH CAUSE OF ACTION
          (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)
          70.  Plaintiff realleges and incorporates by reference all allegations set in this

   Complaint as if fully set forth herein.

          71.       Defendants discriminated against plaintiff pursuant to New York State

   Executive Law.

          72.       Consequently, plaintiff is entitled to recover the monetary penalty prescribed

   by Civil Rights Law §§ 40-c and 40-d for each and every violation.

                                         INJUNCTIVE RELIEF
          73.       Plaintiff will continue to experience unlawful discrimination as a result of

   defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief is

   necessary to order defendants to alter and modify their place of public accommodation and

   their operations, policies, practices and procedures.

          74.       Injunctive relief is also necessary to make defendants' facilities readily

   accessible to and usable by plaintiff in accordance with the above-mentioned laws.

          75.       Injunctive relief is further necessary to order defendants to provide auxiliary

   aids or services, modification of their policies, and/or provision of alternative methods, in
                                               14
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 15 of 16 PageID #: 15



   accordance with the ADA, Executive Law and the Administrative Code.

                                    DECLARATORY RELIEF
          76.      Plaintiff is entitled to a declaratory judgment concerning each of the

   accessibility violations committed by defendants against plaintiff and as to required alterations

   and modifications to defendants’ place of public accommodation, facilities, goods and

   services, and to defendants’ policies, practices, and procedures.

                      ATTORNEY’S FEES, EXPENSES AND COSTS
          77.      In order to enforce plaintiff’s rights against the defendants, plaintiff has

   retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to the

   ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and Administrative

   Code § 8-502.

                                     PRAYER FOR RELIEF

          WHEREFORE, plaintiff respectfully requests that the Court enter a judgment against

   the defendants, jointly and severally, in favor of plaintiff that contains the following relief:

                         i.       Enter declaratory judgment declaring that defendants

                   have violated the ADA and its implementing regulations, Executive

                   Law and Administrative Code and declaring the rights of plaintiff as to

                   defendants' place of public accommodation, and defendants’ policies,

                   practices and procedures;

                        ii.       Issue a permanent injunction ordering defendants to

                   close and cease all business until defendants remove all violations of

                   the ADA, the 1991 Standards or the 2010 Standards, Executive Law

                   and Administrative Code, including but not limited to the violations set

                   forth above;

                       iii.       Retain jurisdiction over the defendants until the Court is

                                                  15
Case 1:21-cv-03548-KAM-RER Document 1 Filed 06/23/21 Page 16 of 16 PageID #: 16



                 satisfied that the defendants' unlawful practices, acts and omissions no

                 longer exist and will not reoccur;

                      iv.       Award of compensatory damages in an amount to be

                 determined at trial;

                      v.        Award plaintiff punitive damages in order to punish and

                 deter the defendants for their violations of the Administrative Code of

                 the City of New York;

                      vi.       Award reasonable attorney’s fees, costs and expenses

                 pursuant to the Administrative Code;

                     vii.       Find that plaintiff is a prevailing party in this litigation

                 and award reasonable attorney’s fees, costs and expenses pursuant to the

                 ADA; and

                    viii.       For such other and further relief, at law or in equity, to

                 which plaintiff may be justly entitled.


    Dated: June 23, 2021

          Brooklyn, New York


                                                        Respectfully submitted,


                                                        GABRIEL A. LEVY, P.C.
                                                        Attorney for Plaintiff
                                                        41 Flatbush Avenue
                                                        1st Floor
                                                        Brooklyn, NY 11217
                                                        (516) 287-3458

                                                        By: /s/ Gabriel A. Levy, Esq.
                                                        GABRIEL A. LEVY, ESQ (5488655)
                                                        Glevyfirm@gmail.com

                                               16
